Exhibit 10.7 Twelfth Amended and Restated Rent Supplement (McAllen Lease) February 22, 2017 This Twelfth Amended and Restated Rent Supplement (this “Twelfth Amended Supplement”) between Sharyland Distribution & Transmission Services, L.L.C. (“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on February 22, 2017, to memorialize supplements to the McAllen Lease (as defined below), effective as of January 1, 2017.Capitalized terms used herein that are not otherwise defined will have the meanings assigned to them in the McAllen Lease.
